


109 HR 6044 IH: Rural Housing and Economic Development

U.S. House of Representatives
2006-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6044
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2006
			Mr. Hinojosa
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize appropriations for the rural housing and
		  economic development program of the Department of Housing and Urban
		  Development.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Housing and Economic Development
			 Improvement Act of 2006.
		2.Rural housing and
			 economic development assistance
			(a)UseThe
			 Secretary of Housing and Urban Development may carry out a program, through the
			 Office of Rural Housing and Economic Development, to provide assistance to
			 Indian tribes, State housing finance agencies, State community or economic
			 development agencies, local nonprofit organizations and community development
			 corporations in rural areas to support innovative housing and economic
			 development activities in rural areas.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Housing and Urban Development for assistance under this
			 section—
				(1)
			 $30,000,000 for fiscal year 2007; and
				(2)$40,000,000 for
			 each of fiscal years 2008, 2009, 2010, 2011, and 2012.
				
